United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
REGION SOUTHWEST HUMAN RESOURCES
OFFICE, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1715
Issued: August 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2012 appellant, through her attorney, filed a timely appeal from a June 28,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty causally related to factors of her federal
employment.
On appeal, appellant’s attorney asserts that the medical evidence is sufficient to establish
that her work duties contributed to her stress and that OWCP should send her for a second
opinion.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 17, 2011 appellant, then a 46-year-old transportation assistant, filed an
occupational disease claim alleging that factors of her employment caused stress. In a March 15,
2011 statement, she described incidents beginning in May 2009 through March 4, 2011 that
caused stress. Appellant, who is diabetic, indicated that in May 2009 that she requested a
personal refrigerator to store her insulin, but this was denied by her second-line supervisor,
Frances Thomas-Lee; that in July 2009 staff participation in a wellness program was cancelled
by Ms. Thomas-Lee; and that the work area was inappropriately sprayed for insects in August or
September 2009. She noted disagreeing with Ms. Thomas-Lee on September 3, 2009 over
clerical instructions and on September 10, 2009 when Ms. Thomas-Lee informed her that she
had been scheduled for a mandatory physician’s appointment that day without prior notice.
Appellant further asserted that she unfairly received a reprimand letter for being late on
September 25, 2009; leave was inappropriately denied on October 22, 2009; her desk was
inappropriately moved in the spring of 2010; on June 4, 2010 she was confronted by
Ms. Thomas-Lee regarding work; she was inappropriately given a notice of a five-day
suspension following a verbal altercation with Ms. Thomas-Lee on July 1, 2010, that was
finalized in an August 6, 2010 decision; and on March 4, 2011 she was inappropriately given a
counseling document by Supervisors Maria G. Rosko and Maria Ferrer.2
The record includes documentation including: e-mails dated June 5, 2009 to March 15,
2011; personnel action notices; information about the mandated physician’s appointment; a
September 28, 2009 reprimand letter concerning insubordinate behavior on September 25, 2009;
a November 3, 2009 decision denying appellant’s grievance about the September 28, 2009 letter
of reprimand; statements regarding a May 7, 2010 incident when appellant became ill at work;
documentation about the July 1, 2010 confrontation including a July 8, 2010 proposed five-day
suspension based on July 1, 2010 events; witness statements including a statement dated July 1,
2010 in which Bailey M. Ward attested that he heard and witnessed appellant become angry with
Ms. Thomas-Lee and that appellant yelled and cursed at her; an August 6, 2010 five-day
suspension letter given to appellant for disrespectful conduct and use of profanity towards her
supervisor; a July 2, 2010 statement in which Ms. Thomas-Lee explained that appellant came
into her office and then stormed out; a September 1, 2010 denial of reasonable accommodation
for a schedule change based on her diabetes; information regarding the March 4, 2011 incident
including a counseling document dated February 24, 2011; an incident report and witness
statements; and literature regarding hypoglycemia, appellant’s leave analysis, photographs of the
refrigerator where her insulin was stored and an office seating diagram. In an October 19, 2009
letter to appellant, Ms. Thomas-Lee noted approving appellant’s request for reasonable
accommodation by allowing her to use the communal refrigerator for safe insulin storage.
Appellant also submitted medical reports dated from August 6, 2009 to March 29, 2011.
These included reports by Drs. Norma Elizabeth Macias and Cynthia Lisette Sierra, Boardcertified family physicians, who diagnosed acute stress reaction and medical reports regarding
the March 4, 2011 incident.
2

Appellant indicated that she fainted after reading the counseling document at her desk. She has a separate claim
for this aspect of the March 4, 2011 incident, adjudicated under file number xxxxxx812. The instant claim is
adjudicated under file number xxxxxx816.

2

By letter dated May 5, 2011, OWCP informed appellant of the type of evidence needed to
develop her claim. Appellant submitted additional medical reports dated April 5 to 22, 2011. In
a September 15, 2011 decision, OWCP found that she did not establish a compensable factor of
employment and denied her claim that she sustained an emotional condition in the performance
of duty.
In November 2011, appellant filed a second occupational disease claim, alleging that
work factors caused a severe, recurrent, major depressive disorder and a panic disorder without
agoraphobia. In a December 9, 2011 statement, Ms. Rosko, a supervisor, described appellant’s
job duties and replied to a statement made by appellant. She attached copies of the
September 15, 2011 decision and OWCP’s May 5, 2011 decision and medical reports. OWCP
doubled the November 2011 claim and the instant claim.
On March 30, 2012 appellant, through her attorney, requested reconsideration and
submitted an August 9, 2011 statement in which she described her job duties. She submitted
additional evidence and a Notification of Personnel Action indicating that she retired on
disability effective December 31, 2011. Appellant also provided e-mails regarding events that
occurred in July, August and December 2011 and an Individual Development Plan dated
September 30, 2011. In an October 24, 2011 report, Rosalie J. Easton, Ph.D., a licensed
psychologist, noted appellant’s report of stress from work duties, from supervisors and from her
disability due to diabetes. She diagnosed: major depressive disorder, severe, recurrent; panic
disorder without agoraphobia; diabetes mellitus, insulin-dependent; and occupational problems.
Dr. Easton advised that appellant’s “work duties themselves and the stress they generate, her
perceived lack of adequate training in performing her work duties, her repeated experiences of
humiliating public reprimands and hostility during supervision meetings, have resulted in her
current psychiatric condition.”3
In a decision on the merits of appellant’s claim dated June 28, 2012, OWCP denied
modification of the September 15, 2011 decision.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.4 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.5 When
the matter asserted is a compensable factor of employment and the evidence of record establishes

3

Appellant also submitted duplicates of evidence previously of record.

4

Leslie C. Moore, 52 ECAB 132 (2000).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

3

the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.8 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.9 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.10 Where the
claimant alleges compensable factors of employment, he or she must substantiate such
allegations with probative and reliable evidence.11 Personal perceptions alone are insufficient to
establish an employment-related emotional condition.12
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.13 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.14
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.15
6

Id.

7

28 ECAB 125 (1976).

8

See Robert W. Johns, 51 ECAB 137 (1999).

9

Lillian Cutler, supra note 7.

10

J.F., 59 ECAB 331 (2008).

11

M.D., 59 ECAB 211 (2007).

12

Roger Williams, 52 ECAB 468 (2001).

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

Kim Nguyen, 53 ECAB 127 (2001).

15

James E. Norris, 52 ECAB 93 (2000).

4

With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the Equal Employment Opportunity Commission, which is charged with statutory authority to
investigate and evaluate such matters in the workplace. Rather, in evaluating claims for workers’
compensation under FECA, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by co-employees or workers.
Mere perceptions and feelings of harassment will not support an award of compensation.16
When working conditions are alleged as factors in causing disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment, which may be considered by a physician when
providing an opinion on causal relationship and which are not deemed compensable factors of
employment and may not be considered. If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, then OWCP must base its decision on an analysis of the medical
evidence.17
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a stress-related condition in the performance of duty causally related to factors of her
federal employment.
Appellant has not attributed her emotional condition to the performance of her regular
work duties or to any special work requirement arising from her employment duties under
Cutler.18 Rather, her claim pertains to administrative actions that occurred beginning in
May 2009 and allegations that she was harassed and treated in an abusive manner employing
establishment supervisors.
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of FECA.19 Absent evidence establishing error or abuse, a claimant’s disagreement or dislike of
such a managerial action is not a compensable factor of employment.20 The Board finds that
appellant’s allegations that she was improperly denied participation in a wellness program, that
her desk was improperly moved and that leave was improperly denied were reasonable
administrative functions and there is no indication of error or abuse in these matters.

16

Beverly R. Jones, 55 ECAB 411 (2004).

17

J.F., supra note 10.

18

See James E. Norris, supra note 15.

19

J.C., 58 ECAB 594 (2007).

20

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

5

As to her allegation that appellant was denied reasonable accommodation in the fall of
2009 when she requested a personal refrigerator for her insulin supplies, in October 19, 2009
correspondence, Ms. Thomas-Lee explained that a communal refrigerator was in the workplace
and appellant could store her insulin there in a safe manner. Regarding her request to change her
schedule as a reasonable accommodation in the fall of 2010, while this was denied on
September 1, 2010, Ms. Thomas-Lee advised appellant that a liberal use of leave was approved
for medical reasons related to her diabetic condition. These too would be considered
administrative functions and, again, appellant submitted no evidence that error or abuse occurred
in these matters.
Regarding appellant’s allegation that she was forced to attend a physician’s appointment
in September 2009, on September 3, 2009 appellant sent an e-mail message to Ms. Thomas-Lee
in which she stated that she was experiencing high volumes of stress and anxiety and increased
sugar levels “that could be dangerous to myself and others around me.” In response, on
September 10, 2009, Ms. Thomas-Lee informed appellant that, due to the nature of the e-mail,
under the Civilian Employee Assistance Program, she had been scheduled for a doctor’s
appointment that day. Generally, complaints about the manner in which a supervisor performs
his or her duties or the manner in which a supervisor exercises his or her discretion fall, as a rule,
outside the scope of coverage provided by FECA. This principle recognizes that a supervisor or
manager in general must be allowed to perform his or her duties and employees will, at times,
dislike the actions taken. Mere disagreement or dislike of a supervisory or managerial action
will not be compensable, absent evidence of error or abuse.21 The Board finds that, based on the
language used by appellant in her September 3, 2009 e-mail, it was reasonable for Ms. ThomasLee to schedule a medical examination for appellant. The record also contains a September 28,
2009 letter of reprimand concerning insubordinate behavior by appellant on September 25, 2009.
A grievance appellant filed in regard to the letter of reprimand was denied in a November 3,
2009 decision. Thus, the record contains no evidence of error and abuse with regard to this letter
of reprimand.
Appellant also asserted that she was verbally abused by supervisors and managers. While
verbal altercations, when sufficiently detailed by the claimant and supported by the evidence,
may constitute compensable employment factors,22 in this case she submitted no evidence to
support her claim of verbal abuse when, for example, she was reprimanded for being late. As to
the five-day suspension dated August 6, 2010 for disrespectful conduct towards Ms. Thomas-Lee
and using profanity, there are several witness statements that verify that there was an exchange
of words between appellant and Ms. Thomas-Lee on July 1, 2010, including a statement by
Mr. Ward who indicated that appellant used profanity. In a July 2, 2010 statement, Ms. ThomasLee explained that appellant came into her office and then stormed out. Appellant submitted no
evidence to show that Ms. Thomas-Lee acted inappropriately. She thus did not establish a
factual basis for her allegation of verbal abuse.23

21

Id.

22

See J.F., supra note 10.

23

See T.G., 58 ECAB 189 (2006).

6

As to the events of March 4, 2011, as noted above, appellant filed a separate claim
regarding the incident.24 The incident began when she was given counseling documentation
dated February 24, 2011 in the presence of Ms. Rosko and Ms. Ferrer, employing establishment
supervisors, regarding work errors made by appellant. Reprimands, counseling sessions and
other disciplinary actions are administrative matters that are not covered under FECA unless
there is evidence of error or abuse.25 The evidence indicated that the employing establishment
attempted to correct appellant’s actions with counseling. There was no evidence of error or
abuse by the employing establishment and no compensable factor was established in this
regard.26 The record therefore supports that discussions and correspondence with appellant were
reasonable supervisory duties. The record contains no evidence that any employing
establishment supervisor or manager committed error or abuse in discharging management
duties.27
Regarding appellant’s general contention that she was harassed by employing
establishment management, mere perceptions of harassment or discrimination are not
compensable under FECA,28 and unsubstantiated allegations of harassment or discrimination are
not determinative of whether such harassment or discrimination occurred. A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.29 In the
case at hand, again appellant submitted nothing to support specific actions by employing
establishment management to show a persistent disturbance, torment or persecution, i.e.,
mistreatment by employing establishment management.30 She therefore did not establish a
factual basis for her claim of harassment by probative and reliable evidence.31
The Board concludes that appellant did not meet her burden of proof to establish that she
sustained a stress-related condition in the performance of duty causally related to factors of her
federal employment.32 Appellant’s emotional reaction must be considered self-generated, in that
it resulted from her perceptions about employing establishment management actions.33

24

Supra note 2.

25

Andrew Wolfgang-Masters, 56 ECAB 411(2005).

26

Id.

27

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

28

James E. Norris, supra note 15.

29

Id.

30

Beverly R. Jones, supra note 16.

31

See Robert Breeden, 57 ECAB 622 (2006).

32

Leslie C. Moore, supra note 4.

33

See V.W., 58 ECAB 428 (2007). Appellant may file a new claim regarding additional employment factors
alleged in the March 30, 2012 reconsideration request.

7

As appellant failed to establish a compensable employment factor, the Board need not
address the medical evidence of record.34
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

34

See Katherine A. Berg, 54 ECAB 262 (2002).

8

